DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021, has been entered.
Claims 1-26 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claims 1 and 20 recite a limitation of observing the surface at room temperature for any color reaction within a certain period of time of applying the composition (within 120 seconds; within 30 seconds), which is not fully supported by the specification as filed.  The specification as filed does not provide support for observing this at room temperature for the full range of ‘within 120 seconds of applying the composition’ of claim 1, or for the full range of ‘within 30 seconds from applying the composition’ of claim 20.  Page 4, lines 5-9 of the specification discloses that the composition develops a color within about 60 seconds or less, including about 1 to about 30 seconds, when the composition reacts with protein or biofilm.  Additionally, the specification discloses that a color reaction may be observed within about 1 to 120 seconds, including within about 3 to about 30 seconds, of application of the composition to the surface if protein or biofilm is present on the surface (page 13, lines 23-27).  This provides support for the full range of claims 1 and 20, but these cited passages of the specification do not specify that this is at room temperature.  There is no instance in the specification regarding the temperature when observing any color reaction within 120 seconds or within 30 seconds of/from applying the composition. 
In the response filed August 2, 2021, Applicant asserts that the specification, in particular Examples 1 and 4 and paragraphs [0014], [0043], [0047] of the published application, includes express support for the color development over 120 seconds.  Applicant further asserts that room temperature testing is used in Examples 1 and 4.  Example 1 tested soy protein soiling a plastic cutting board (page 17, last paragraph), observing that the color reaction started about 10 seconds after spraying, or about 3 seconds after spraying (page 18, lines 5-7).  Applicant had asserted in at room temperature.  There is no support in Example 1 for observing the color reaction below 3 seconds (e.g. 2 seconds) which are encompassed by the ranges of ‘within 120 seconds’ and ‘within 30 seconds,’ at room temperature.
Additionally, Example 4 tests various surfaces of a milk shake machine after the machine was cleaned (page 20, first paragraph).  The color change of the test composition was visible after about 3 seconds both on the swab and on the pad used to apply the test composition (page 20, lines 16-17; page 20, second paragraph explaining the use of the swab with the test composition).  Applicant had asserted in the response filed May 7, 2020, that it is inherent and implied that Example 4 was tested at room temperature because of the size of the substrate (milk shake machine) and the time from application to observe the color change (3 seconds).  The Examiner agrees.  Therefore, Example 4 provides support for observing the surface at room temperature for any color reaction at about 3 seconds of applying the composition.  However, Example 4 does not provide support for the full scope of ‘within 120 seconds’ of claim 1 or ‘within 30 seconds’ of claim 20, at room temperature.  There is no support in Example 4 for observing the color reaction below 3 seconds (e.g. 2 seconds) which are encompassed by the ranges of ‘within 120 seconds’ and ‘within 30 seconds,’ at room temperature.

Applicant also refers to paragraph [0039] of the published application for disclosing exemplary surfaces for spraying in order to determine the presence or absence of protein.  Applicant points out that these exemplary surfaces include surfaces that would naturally be tested at room temperature during a period of time of 120 seconds or less, including countertops, tables, etc.  The Examiner agrees that these exemplary surfaces would have naturally been tested at room temperature, but there is no teaching that for these exemplary surfaces, the color reaction is observed at room temperature for any and all time periods encompassed by ‘within 120 seconds’ or ‘within 30 seconds’ from applying the composition to these exemplary surfaces.  Therefore, the Examiner disagrees with Applicant’s assertion that the specification is more than sufficient for a person skilled in the art to reasonably conclude that the testing of these surfaces within 120 seconds would occur at room temperature.  Therefore, Applicant’s arguments in the response filed August 2, 2021, regarding this new matter rejection are unpersuasive.
Since claims 1 and 20 comprise new matter, then their corresponding dependent claims comprise new matter.
While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically all time periods as encompassed by ‘within 120 seconds’ or ‘within 30 seconds’ for observing any color reaction at room temperature, is not fully described 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton (Field Confirmation Testing for Suspicious Substances. 2009. Taylor & Francis Group, LLC. Previously cited) in view of Zhang (Analytical Biochemistry. 1990. 188: 9-10. Previously cited) and Knezevic (US 2003/0180961), and in light of Smith (Analytical Chemistry. 1985. 150: 76-85. Listed on IDS filed 6/19/17).
Houghton provides fields tests which can immediately generate valuable information in the field, which in turn can be used to provide life safety, property conservation, and environmental protection as well as to support law enforcement activities (page xxi, last paragraph).  These tests include chemical confirmation tests suitable for various uses in field testing of suspicious substances (page 75, first paragraph).  Amongst these chemical confirmation tests is the bicinchoninic acid (BCA) protein test for detecting protein, amino acids, and peptides (page 160, last table).  
For the BCA protein test, Houghton cites Smith as a reference for all pertinent information used to formulate the test which can be consulted directly if more detailed information is necessary for a particular use (page 161, first table; see page 75, last table for an explanation of the “References” section).  Smith discloses Reagent A consisting of an aqueous solution of 1% BCA-Na2 (in addition to other chemicals) and Reagent B comprising 4% CuSO4 · 5 H2O in deionized water (page 77, paragraph bridging left and right columns of Smith).  In the test of Houghton, copper sulfate is mixed with BCA solution to produce a clear apple green solution.  See page 161, first table.  Protein reduces copper (II) and the resulting copper (I) ion complexes with a pair of BCA molecules to form an intense purple color.  Furthermore, “The color change from green to purple is easily discernable without the use of a reader with protein concentration as low as 1%.”  Then Houghton states, “This solution is the simplest of the general 
The embodiment of Houghton of spraying the solution (copper sulfate mixed with BCA solution) directly on a suspected protein is comparable to the claimed invention.  Houghton indicates that the “Test Phase” can be a solid (page 161, first table).  Moreover, Houghton is drawn to field testing (page xxi, page 75; see discussion above regarding these pages).  Therefore, it is obvious that the solution is sprayed directly on a suspected protein that is on a surface (a surface is a solid that would be tested in the field).  As such, Houghton is comparable to the claimed invention since Houghton teaches a method for detecting the presence of protein on a surface, the method comprising:
applying a composition (the clear apple green solution) to the surface, wherein the composition comprises:
a first part comprising copper sulfate; and
a second part (BCA solution) comprising a reagent (bicinchoninic acid) capable of reacting with Cu1+ ions to produce a visible color reaction when reacted with protein if present on the surface; and
 observing the surface for any color reaction (purple color), wherein the color reaction indicates the presence of protein on the surface and the absence of a color reaction (absence of purple color) indicates the absence of protein on the surface.

Houghton differs from the claimed invention in that Houghton does not expressly disclose that: 

(b)  observing the surface (surface on which the suspected protein is present) at room temperature for any color reaction within 120 seconds of applying the composition (copper sulfate mixed with BCA solution), wherein the color reaction (purple color) indicates the presence of protein on the surface and the absence of a color reaction (absence of purple color) indicates the absence of protein on the surface.

Regarding difference (a) (Houghton does not expressly disclose that the clear apple green solution has a pH below 10.8):
Zhang discusses the protein assay introduced by Smith, using bicinchoninic acid (BCA) (page 9, first paragraph; Smith is Reference No. 1 on page 10), wherein Smith is the reference cited by Houghton for all pertinent information used to formulate the BCA test (page 161, first table of Houghton; see page 75, last table explaining the format of Houghton’s tables).  Zhang discloses that in testing the use of the BCA protein assay, they found that it was easily affected by the alkali (page 9, first paragraph).  This led Zhang to an investigation of pH and buffer effects in the BCA assay (page 9, first paragraph).  Zhang found that the                         
                            
                                
                                    
                                        
                                            H
                                            C
                                            O
                                        
                                        
                                            3
                                        
                                        
                                            -
                                        
                                    
                                     
                                    /
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    2
                                    -
                                
                            
                        
                     is an even weaker buffer than might be thought at the originally recommended pH of 11.25 (page 10, right column, first paragraph).  This pH of 11.25 is disclosed in Smith on page 81, paragraph bridging left and right column.
From their investigation, Zhang suggested the use of a pH lower than that recommended previously whenever samples with significant effective acidity or alkalinity are expected, especially if the micro method is used, where the sample makes up half of the total assay mixture                         
                            
                                
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    2
                                    -
                                
                            
                        
                    /                        
                            
                                
                                    H
                                    C
                                    O
                                
                                
                                    3
                                
                                
                                    -
                                
                            
                        
                     ratio of about 6, giving an assay pH around 10.7, as a suitable compromise (page 10, second-to-last paragraph).  Furthermore, this ratio of the buffers (as adjusted by the amounts of Na2CO3 and NaHCO3) and reduction of pH to around 10.7 offers much better buffering capacity with only a limited reduction in color development (abstract).  In the study, Zhang in particular used pH values of 10.68 and 10.83 (Table 1 on page 10).
Before the effective filing date of the claimed invention, it would have been obvious to have used a lower pH for the clear apple green solution (copper sulfate mixed with BCA solution), specifically using a pH of around 10.7, when practicing the method of Houghton.  One of ordinary skill in the art would have been motivated to do this since the reduction of pH to around 10.7 would have reduced interference from sample alkalinity or acidity, and offered much better buffering capacity with only a limited reduction in color development.  There would have been a reasonable expectation of success in detecting protein by the modification since the teachings of Zhang expressing the advantages of a lower pH are with respect to the same type of BCA protein assay as used in Houghton: a BCA assay first described by Smith which uses a pH of 11.25 (page 81, paragraph bridging left and right columns of Smith).  A pH of around 10.7 as taught in Zhang reads on a ‘pH below 10.8’ as recited in instant claim 1.  Further still, a pH of around 10.7 reads on a ‘pH of from about 8 up to 10.8’ as recited in instant claim 6.

Regarding difference (b) (Houghton does not expressly disclose observing the surface (surface on which the suspected protein is present on) at room temperature for any color reaction 
Knezevic discloses methods for testing powders and other samples suspected of containing a biowarfare agent, such as pathogens and/or toxins (such as proteins) secreted thereby (page 1, paragraph [0009]).  In particular, the sample is collected by a swab or pad or the like, then immersed in or contacted with one or more reagents that produce a detectable signal (e.g. color) only in the presence of protein (page 1, paragraph [0009]).  In Example 2, a protein swab saturated with Cu2+ containing BCA Protein Assay Reagent B was contacted with the tested substance, and then the swab was inserted in a protein tube containing BCA Protein Assay Reagent A (page 7, paragraph [0083]).  After a one minute incubation (i.e. 60 seconds incubation) at room temperature, the color of the solutions in the tubes was compared to standard color codes to interpret the results, wherein the results are shown in Table 1 (page 7, paragraph [0083]; Table 1 on page 8).  Those materials that contained protein produced a color change in the protein solution (page 9, paragraph [0084]).  
Knezevic discloses that by way of example of the protein test, BCA Protein Assay Reagent A available from Pierce may be used, and the BCA assay is disclosed by Smith (page 3, paragraph [0036] within section I disclosing the tube based assay embodiment starting on page 2).  Smith discloses a Reagent A comprising 1% BCA-Na2 and a Reagent B comprising 4% CuSO4 · 5 H2O (page 77, paragraph bridging left and right columns of Smith).  Therefore, the BCA Protein Assay Reagents A and B of Example 2 of Knezevic comprises these concentrations of the reagents.
Before the effective filing date of the claimed invention, it would have been obvious to have observe at room temperature for the color change from green to purple after 60 seconds of 
Therefore, Houghton in view of Zhang and Knezevic (and in light of Smith) renders obvious instant claims 1, 2 (at least ‘spraying’; spraying reads on ‘misting’ and ‘dripping’), 6, 8 (Smith, relied on by Houghton, teaches the creation of two reagents, Reagent A and B, which are thereafter mixed; see the paragraph bridging the left and right columns on page 77 of Smith), and 9 (the clear apple green solution reads on a ‘one-part use-solution’).  Specifically, Houghton in view of Zhang and Knezevic (and in light of Smith) renders obvious the embodiment of the claimed invention of “A method for detecting the presence of protein” on a surface.


Regarding instant claim 5, Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table).  As pointed out above, Smith discloses that Reagent A (i.e. the BCA solution) consists of an aqueous solution of 1% BCA-Na2 (page 77, left column, last paragraph).  Reagent A reads on the ‘second part’ of the ‘composition’ comprising 1% bicinchoninic acid, which falls in the range of instant claim 5.  Therefore, instant claim 5 is rendered obvious.
Regarding instant claims 13 and 14, the references do not expressly disclose that ‘the color reaction develops’ within about 10 seconds (as recited in instant claim 13) or within about 5 seconds (as recited in instant claim 14) from applying the clear apple green solution (reading on ‘the composition’) if protein or biofilm is present.  The initiation of the color reaction reads on the color reaction developing, and instant claims 13 and 14 do not require observing the surface for any color reaction within about 10 seconds or within about 5 seconds, respectively.  Houghton explains that protein reduces copper (II) and the resulting copper (I) ion complexes with a pair of BCA molecules to form an intense purple color (‘Directions and Comments’ section of top table on page 161).  Knezevic indicates that protein reacts with the Cu2+ to yield Cu+ in a biuret reaction (page 4, paragraph [0044]).  Since the reaction of the protein with the copper (II) is required for the formation of the intense purple color, then the reaction of the protein with the copper (II) of the clear apple green solution is part of the color reaction.  Therefore, it would have been obvious to the person of ordinary skill in the art that the color reaction starts when the protein comes into contact with the copper (II) of the clear apple green solution (‘the composition’) when practicing the method rendered obvious by Houghton in view Color development proceeds immediately, even at room temperature…” with respect to the BCA assay (page 77, right column, second paragraph; emphasis added).  This teaching from Smith supports that the color reaction develops upon the clear apple green solution being applied to the surface being tested.  The color reaction developing upon application of the clear apple green solution (‘the composition’) on a surface on which protein is present reads on the color reaction developing ‘within about 10 seconds’ and ‘within about 5 seconds’ from applying the composition if protein is present.  Therefore, instant claims 13 and 14 are rendered obvious.
	A holding of obviousness is clearly required.

Claim 4, 23, and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Lu (CN 101975775. Listed on IDS filed 5/24/17. Derwent English abstract cited below. Machine Translation also cited below. Previously cited). 
As discussed above, Houghton in view of Zhang and Knezevic, and in light of Smith (cited as evidence) renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14 – specifically rendering obvious the claimed embodiment of “A method for detecting the presence of protein” on a surface.  Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table).  Smith discloses that Reagent B consists of 4% CuSO4 · 5H2O in deionized water, i.e. hydrated copper (II) sulfate (page 77, right column, first paragraph).
4 ∙5 H2O) in deionized water, as taught in Smith), reading on the ‘first part’ of the ‘composition,’ comprises about 0.01 to about 0.5 wt-% hydrated copper (II) sulfate.  
The references differ from claim 23 in that they do not expressly disclose that the surfaces is selected from the group listed in claim 23 (countertops, tables, etc.).  The references differ from claim 25 in that they do not expressly disclose that the surface is located on or in any of the locations recited in claim 25 (restaurant, cafeteria, etc.).
Lu teaches a detecting reagent for detecting cleanliness of tableware (‘Novelty’ section and title of Derwent abstract).  Additionally, Lu teaches that the invention is also for detecting the cleanliness of a food processor appliance (Machine Translation, first page, first paragraph).  A food processor appliance reads on at least ‘equipment’ of instant claim 23, and reads on at least a surface located on or in a restaurant, cafeteria, consumer kitchen, meat processing plant, and food preparation surface of instant claim 25.  Additionally, tableware reads on at least of surface located on or in a restaurant, cafeteria, consumer kitchen, food service facility, grocery store, deli, hospital (as tableware is provided to patients in their rooms), and patient room of instant claim 25.
The detecting reagent is composed of a wetting agent and a developing agent, wherein the wetting agent is composed of 0.5-5% copper ions and the developing agent is composed of 0.1-5% bicinchoninic acid or its sodium salt (‘Novelty’ section of Derwent abstract).  Lu recognizes that protein reflects the health status of tableware or food processing equipment (Machine Translation, first page, third paragraph under ‘Background technique’).  Furthermore, 
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have modified the concentration of the hydrated copper (II) sulfate in Reagent B used for forming the clear apple green solution of the method of Houghton in view of Zhang and Knezevic (and in light of Smith) to weight percentages of 0.5-5% hydrated copper (II) sulfate, which is drawn to concentrations of copper ions (0.5-5%) taught in Lu, for the predictable result of detecting protein.  One of ordinary skill in the art would have substituted the concentration of the hydrated copper (II) sulfate with that taught in Lu since Lu indicates that this copper ion concentration, in combination with concentrations of bicinchoninic acid including the concentration of bicinchoninic acid taught for the method of Houghton (Houghton relies on Smith, which teaches 1% BCA-Na2 in Reagent A), is suitable for an assay in which protein is being measured (see Machine Translation, first page, third paragraph under ‘Background technique’).  Given that this concentration of copper is suitable in the assay of Lu in which protein is being measured by using bicinchoninic acid in a concentration that encompasses the concentration of bicinchoninic acid used in the method of Houghton, then the skilled artisan would have expected that this copper concentration is suitable for the method of Houghton in view of Zhang and Knezevic (and in light of Smith).  The weight percentage of 0.5-5% hydrated copper (II) sulfate overlaps with the weight percentage range recited in instant claim 4.  There would have been a reasonable expectation of observing the color change after 60 seconds at room temperature when practicing the method rendered obvious by Houghton, Zhang, Knezevic, Smith, and Lu since Knezevic teaches that a color change can be observed for the 
Additionally, it would have been obvious to the person of ordinary skill in the art to have practiced the method rendered obvious by Houghton in view of Zhang and Knezevic (in light of Smith) on tableware or a food processor appliance.  One of ordinary skill in the art would have been motivated to do this in order to detect cleanliness of tableware and a food processor appliance.  There would have been a reasonable expectation of detecting cleanliness of tableware and a food processor appliance by performing the protein assay rendered obvious by Houghton, Zhang, Knezevic, and Smith since Lu teaches that protein reflects the health status of tableware or food processing equipment (Machine Translation, first page, third paragraph under ‘Background technique’) and Lu teaches that a detecting reagent composed of copper ions and bicinchoninic acid or its sodium salt, which is comparable to the BCA test of the references, can be used for detecting the cleanliness of tableware and a food processor appliance.  Therefore, Houghton in view of Zhang and Knezevic (in light of Smith) and in further view of Lu renders obvious instant claims 23 and 25.
A holding of obviousness is clearly required.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, Smith, and Lu as applied to claim 4, 23, and 25 above, and further in view of Luotola (US 2010/0317123. Previously cited) and Cumberland (US 2008/0003144. Previously cited).

Regarding instant claim 20, Houghton, Zhang, Knezevic, Smith, and Lu render obvious the weight percentages recited in step (a) of instant claim 20.  That is, as set forth above with respect to the rejection of claim 4, Reagent A comprises 1% bicinchoninic acid which reads on a ‘reagent capable of reacting with Cu1+ ions to produce a visible color reaction when contacted with protein…if present on the surface,’ and in particular falls in the range of ‘about 0.2 to about 3.0 wt-%’ as recited in part (a)(ii) of instant claim 20.  As discussed above regarding the rejection of instant claim 4, the references render obvious using 0.5-5% hydrated copper (II) sulfate in Reagent B.  This weight percent range overlaps with the range of ‘about 0.01 to about 0.5 wt-%’ as recited in part (a)(i) of instant claim 20.  
The references differ from claim 20 in that they do not expressly disclose that the hydrated copper (II) sulfate and the BCA (reading on ‘the reagent’) are applied at a ratio from 5:1 to 1:15, and observing any color reaction on the surface at room temperature within 30 seconds from applying the composition.  Instead, Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table of Houghton).  Smith teaches that 100 vol of Reagent A (BCA solution; reading on ‘second part’) is mixed with 2 vol of Reagent B (comprising CuSO4∙5 H2O; reading on ‘first part’) (page 77, right column, first paragraph).  This means that the first part and the second part are applied in a volume ratio of 2:100, i.e. 1:50.  Additionally, as discussed above, it would have been obvious to observe the color change after 60 seconds of applying the composition when practicing the invention rendered obvious by the invention given that teaching in Knezevic; 60 seconds does not fall ‘within 30 seconds.’

Luotola teaches that when the analyte is a carbohydrate, the detection is preferably carried out using a BCA (bicinchoninic acid) assay in which Cu2+ oxidizes sugar under alkaline boiling, tartratic acid is used as a complexer for Cu2+, and the Cu2+ is reduced to Cu+ which reacts with bicinchoninic acid and forms a coloured complex which formation is attributed to the existence of sugar (page 3, paragraph [0056]).  The reagents used may be brought to solidify into stable compounds on the fabric (page 3, paragraph [0057]).  This is taught in Example 1 of Luotola, in which the chemicals used in the BCA method were transferred onto plain and different buffer washed fabrics (page 5, paragraph [0095]).  Waffenschmidt or Smith protocols were used during experiments in Example 1 for determination of sugars, wherein the Smith reference is cited in Houghton (page 4, paragraph [0071] of Luotola).  The Waffenschmidt protocol for determination of reducing sugars with the BCA method uses a Solution A comprising BCA, and a Solution B comprising CuSO4 x 5 H2O (page 4, paragraphs [0072]-[0082]; Table 3.5 on page 6 provides clarification that the copper compound is CuSO4 x 5 H2O).  For that protocol, the two solutions were mixed 1:1 daily (page 4, paragraph [0083]).
Additionally, in Example 3, Luotola teaches that in order to enhance the sensitivity of the test, the ratio of BCA reagents on the fabric was further optimized (page 8, paragraph [0137]).  In test tube methods, solutions A and B were mixed together in the proportion of 50:1 (page 8, paragraph [0137]).  Significantly higher ratios of 1:1 (A+B) and 2:1 (A+1/2B) were used when printing the reagents on the fabric (page 8, paragraph [0137]).

Cumberland then teaches that the BCA in a first reservoir 102 of the device and the Cu++ containing solution in a second reservoir 104 of the device flow through the open-end portions 422 and 426 respectively of the device and come into fluid communication with swab holder 106 (page 4, paragraph [0052]).  Mixing chamber 114 of the device mixes the BCA and the Cu++ containing solution before they contact swab holder 106 and thus swab 312 (page 4, paragraph [0051]).  Then, the user of the sampling device 100 allows sufficient time for full development of the color on swab 106 that indicates the presence of protein containing substances (page 4, paragraph [0053]).  An intense purple color develops upon binding of BCA with Cu+ that forms from the reduction of Cu++ in contact with any protein containing substances, as indicated by the horizontal hatching on swab 312 in Figure 8A (page 4, paragraph [0053]).  

Before the effective filing date of the claimed invention, it would have been obvious it would have been obvious to have included Reagent A (comprising BCA; reading on ‘second part’) and Reagent B (comprising CuSO4 ∙ 5 H2O; reading on ‘first part’) in a volume ratio of 1:1 when performing the method render obvious by Houghton, Zhang, Knezevic, Smith, and Lu, since Luotola teaches this ratio as suitable for reagents comprising BCA and CuSO4 ∙ 5 H2O, respectively, in a BCA assay.  Furthermore, it would have been obvious to modify to this ratio of the two reagents through routine optimization since Luotola teaches that the sensitivity of a BCA assay can be enhanced by optimizing the ratio of the BCA reagents for an experiment, wherein the ratio of 1:1 was tested.
In using the ratio of 1:1 of Reagents A and B in which Reagent A comprises 1% bicinchoninic acid (1% ‘the reagent’) and Reagent B comprises 0.5-5% hydrated copper (II) sulfate (as rendered obvious in the rejection of claim 4), then the hydrated copper (II) sulfate and the BCA (‘the reagent’) are applied at a ratio from 0.5:1 (i.e. 1:2) to 5:1; that is, 5:1 to 1:2 [Calculation: One part Reagent A to one part Reagent B means that there is a lower limit of 0.5% hydrated copper (II) sulfate x 1 part to 1% BCA x 1 part, and an upper limit of 1% hydrated copper (II) sulfate x 1 part to 1% BCA x 1 part].  The ratio range of the hydrated copper (II) sulfate to the BCA (‘the reagent’) of 5:1 to 1:2 overlaps with the range of ‘5:1 to 1:15’ of instant claim 20.  
protein…on a surface.’
A holding of obviousness is clearly required.

Claims 1-9, 11, 13-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14; Houghton, Zhang, Knezevic, Smith, and Lu as applied to claims 4, 23, and 25; and Houghton, Zhang, Knezevic, Smith, Lu, Luotola, and Cumberland as applied to claims 20-22, and further in view of Kratz (Phys. Status Solidi A. 2013. 210(5): 964-967. Previously cited), Schmidlin (J. Appl. Oral Sci. 2013. 21(1): 48-55. Previously cited), and Flemming (Nature Reviews: Microbiology. September 2010. 8: 623-633. Previously cited).
biofilm” on a surface, in addition to the embodiment of the claimed invention of “A method for detecting presence of protein” on a surface.
As discussed above, Houghton in view of Zhang and Knezevic, and in light of Smith renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14; Houghton, Zhang, Knezevic, Smith, and Lu render obvious claims 4, 23, and 25; and Houghton, Zhang, Knezevic, Smith, Lu, Luotola, and Cumberland render obvious claims 20-22.  Independent claims 1 and 20 recite “A method for detecting [the] presence of protein or biofilm on a surface.”  As indicated in the rejection above, Houghton in view of Zhang and Knezevic, and in light of Smith renders obvious the claimed embodiment of instant independent claim 1 of “A method for detecting the presence of protein” on a surface.  As indicated in the rejection under 35 U.S.C. 103, Houghton, Zhang, Knezevic, Smith, Lu, Luotola, and Cumberland render obvious the claimed embodiment of instant independent claim 20 of “A method for detecting presence of protein” on a surface.
Though Houghton in view of Zhang and Knezevic, and in light of Smith renders obvious a method for detecting presence of protein on a surface as recited in independent claim 1 and Houghton, Zhang, Knezevic, Smith, Lu, Luotola, and Cumberland render obvious a method for detecting presence of protein on a surface as recited in independent claim 20, Houghton does not expressly disclose the embodiment of the claims of detecting presence of biofilm on a surface, wherein the bicinchoninic acid making up the clear apple green solution (reading on ‘the reagent’) produces a visible color reaction when contacted with biofilm if present on the surface.  Instead, Houghton speaks of detecting protein, amino acids, and peptides (page 160, last table).  

Schmidlin discusses dental implants, pointing to biofilm formation on implant surfaces (paragraph bridging pages 48 and 49).  Schmidlin performed an in vitro study to assess the extent of early biofilm colonization on titanium surfaces with different surface roughness and wetting characteristics (page 49, second full paragraph).  In the study, Schmidlin used round test specimens of titanium of 5 mm diameter and 1 mm thickness (page 49, paragraph bridging left and right columns).  It is noted that these are the same dimensions as the titanium samples used in Kratz (see page 965, left column, second full paragraph of Kratz). 
Flemming discloses that the microorganism in biofilms live in a self-produced matrix of hydrated extracellular polymeric substances (EPS) that form their immediate environment (abstract).  The EPS are mainly polysaccharides, proteins, nucleic acids, and lipids (abstract).  Moreover, the biofilm matrix “…can contain considerable amounts of proteins that, together, can far exceed the polysaccharide content, on a mass basis” (page 627, right column, last full paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have detected biofilm on dental titanium by the BCA assay rendered obvious by Houghton, Zhang, Knezevic, Smith; Houghton, Zhang, Knezevic, and Lu; or Houghton, Zhang, Knezevic, Lu, Luotola, and Cumberland wherein the skilled artisan would have recognized that the protein detected by the BCA assay is indicative of the biofilm present on dental titanium.  One of ordinary skill in the art would have been motivated to have detected biofilm on dental titanium with the BCA assay rendered obvious by the references biofilm on a surface of the instant claims is rendered obvious by Houghton, Zhang, Cumberland, Smith; Houghton, Zhang, Cumberland, and Lu; or Houghton, Zhang, Cumberland, Lu, and Luotola in further view of Schmidlin and Flemming, as well as rendering the limitation of instant claim 11 of the surface being a metal surface (dental titanium reads on a metal surface).

Regarding instant claim 7, the references differ from instant claim 7 in that Houghton does not expressly disclose that the copper sulfate (as provided in Reagent B in Smith, cited as a reference in Houghton) and the BCA solution (Reagent A in Smith, cited as a reference in Houghton) are mixed together at the time of application on the solid (reading on surface) suspected of having protein or biofilm thereon.  Nevertheless, there would have been a reasonable expectation of success in detecting the protein or biofilm on the surface as long as the two reagents (Reagents A and B) are mixed together up to the point of contact with the protein/biofilm when practicing the method rendered obvious by the cited references in further view of Kratz, Schmidlin, and Flemming, including the two reagents being mixed together at the time of application of the clear apple green solution to the surface suspected of having a protein or biofilm thereon.  It would have been prima facie obvious to vary the order of performing the process steps in the absence of new or unexpected results (see MPEP 2144.04(IV)(C)).  Therefore, instant claim 7 is rendered obvious.

	 A holding of obviousness is clearly required.

Claims 10, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Uettwiller (BioProcess International. June 2006. Supplement. 4(6): 22-26. Previously cited).
As discussed above, Houghton in view of Zhang and Knezevic (in light of Smith, cited as evidence) renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14, specifically rendering obvious the claimed embodiment of “A method for detecting presence of protein” on a surface.  The references differ from the invention of claim 10 in that Houghton does not expressly disclose that the surface tested is a plastic surface.  
Additionally, Houghton in view of Zhang and Knezevic and in light of Smith differs from claim 23 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is any of the surfaces recited in claim 23.  The references differ from claim 25 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is located on or in any of the locations recited in claim 25.

The container of Uettwiller reads on a surface that is selected from ‘containers’ of instant 23, as well as reading on a surface that is located on or in a hospital, healthcare setting, patient room, patient preparation room, and operating room of instant claim 25.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the method rendered obvious by Houghton, Zhang, Knezevic, and Smith to a plastic surface for the predictable result of detecting and determining the amount of protein absorbed on the plastic surface.  One of ordinary skill in the art would have been motivated to do this in order to characterize interactions between a plastic container and a pharmaceutical solution containing a protein, which Uettwiller indicates is important, performing their study on Stedim plastic films which read on a plastic surface.  Also, it would have been a matter of simple substitution of the solid surface with another solid surface (in this case, a plastic surface) for the predicable result of determining the amount of protein adsorbed on a plastic surface.  There would have been a reasonable expectation of success in determining the amount of protein on a plastic surface with the method of Houghton in view of 
Additionally, it would have been obvious to the person of ordinary skill in the art to have practiced the method rendered obvious by Houghton, Zhang, Knezevic, and Smith on single-use flexible containers for packaging and administration of medications derived from protein engineering.  One of ordinary skill in the art would have been motivated to do in order to determine the adsorption of protein onto the container surface, which Uettwiller indicates as characterizing interactions between containers and pharmaceutical solutions which is important as the physicochemical properties of container materials contribute toward maintaining the integrity and stability of drug substances (page 22, left column, last paragraph).  There would have been a reasonable expectation of success in determining the adsorption of protein onto a container surface with the method rendered obvious by Houghton, Zhang, Cumberland, and Smith since the method rendered obvious by Houghton, Zhang, Cumberland, and Smith detects proteins on solids (speaking to ‘surfaces’).  In practicing the method of Houghton, Zhang, Cumberland, and Smith on such containers, instant claims 23 (at least ‘containers’) and 25 (hospital, healthcare setting, patient room, patient preparation room, operating room) are rendered obvious.
A holding of obviousness is clearly required.  

Claims 12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Nakanishi (Journal of Bioscience and Bioengineering. 2001. 91(3): 233-244. Previously cited).
As discussed above, Houghton in view of Zhang and Knezevic (and in light of Smith) renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14, specifically rendering obvious the claimed embodiment of “A method for detecting the presence of protein” on a surface.  The references differ from the invention of claim 12 in that Houghton does not expressly disclose that the surface tested is a food preparation surface.  
Additionally, Houghton in view of Zhang and Knezevic (and in light of Smith) differs from claim 23 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is any of the surfaces recited in claim 23.  The references differ from claim 24 in that they do not expressly disclose that the surfaces is selected from any of the surfaces recited in claim 24.  The references differ from claim 25 in that they do not expressly disclose that the surface (on which the presence of protein is detected) is located on or in any of the locations recited in claim 25.  
	Nakanishi discloses that adsorption of proteins on solid surfaces and their interactions are major concerns in a number of fields, including food processing (abstract; page 233, left column, second paragraph).  For instance, in food manufacturing processes, proteinaceous soils adhere to the wall surface of the equipment or pipes (page 233, right column, last full paragraph).  Additionally, in the food manufacturing process, liquid foods such as milk cause severe fouling on the wall surface of equipment when thermal treatment is carried out, wherein the main component of the deposit is protein (page 239, left column, second full paragraph).  

	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the method of Houghton in view of Zhang and Knezevic (and in light of Smith) to a food processing surface (reading on a ‘food preparation surface’) or food manufacturing equipment (including its walls), for the predictable result of detecting and determining the amount of protein adsorbed on the food processing surface or food manufacturing equipment.  One of ordinary skill in the art would have been motivated to do this since protein adsorption on solid surfaces is a major concern in food processing, for instance causing severe fouling (e.g. milk results in a deposit containing protein).  There would have been a reasonable expectation of success in performing the method of Houghton in view of Zhang and Knezevic (and in light of Smith) on determining protein adsorption on a food processing surface since Houghton is drawn to detecting protein in general in the technology of field confirmation testing, which speaks to testing conducted on surfaces at a wide range of sites and on a wide range of materials.  Therefore, instant claims 12 and 23-25 are rendered obvious.
	A holding of obviousness is clearly required.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, Smith, and Nakanishi as applied to claims 12 and 23-25 above, and further in view of Stier (Food Safety Magazine. April/May 2012. [online]. [Accessed on 10-6-2018]. Retrieved from the Internet: <URL: https://www.foodsafetymagazine.com/magazine-archive1/april-may-2012/preventive-maintenance-an-essential-prerequisite-for-food-safety/>. Previously cited).
As discussed above, Houghton, Zhang, Knezevic, Smith, and Nakanishi render obvious claims 12 and 23-25, specifically rendering obvious the claimed embodiment of “A method for detecting presence of protein” on a surface.  In particular, the references render obvious detecting the presence of protein on a food processing surface.  The references differ from claim 16 in that they do not expressly disclose that the clear apple green solution (reading on ‘composition’) is applied as part of a training program.  Also, the references differ from claim 17 in that they do not expressly disclose that the clear apple green solution is applied as part of an evaluation program.
Stier discusses preventive maintenance in food safety, pointing out that food safety professionals expect all processors to have prerequisite program in six areas, which include preventive maintenance and education and training (first page, first two paragraphs).  Preventive maintenance protects equipment, extends said equipment’s life, and enhances operating efficiencies (first page, fifth paragraph).  Additionally, there should be a documented maintenance program which includes training procedures and audit procedures to verify that work is being done properly (second page, fourth and fifth paragraphs).  Food processors should establish a standard for drafting, reviewing, and approving procedures (second page, fourth paragraph from bottom).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have used the process rendered obvious by Houghton, Zhang, Knezevic, Smith, and Nakanishi in a training program for food safety in food processing, 
A holding of obviousness is clearly required.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, Smith, Nakanishi, and Stier as applied to claims 16 and 17 above, and further in view of Cuomo (US 2014/0255566. Previously cited).
As discussed above, Houghton, Zhang, Knezevic, Smith, Nakanishi, and Stier render obvious claim 16 and 17, rendering obvious using a method for detecting protein on a surface for use in a training program for food safety in food processing, and in an evaluation program for food safety in food processing.  The references differ from claim 18 in that they do not expressly disclose entering a result of the color reaction into a mobile application or software program.  The references further differ from claim 19 in that they do not expressly disclose that the mobile application or software program includes data fields for date, time, location, site, color result, corrective action, or a combination thereof.
Cuomo discloses a method and a device for the programmable controlling, analyzing, and managing of the processes of conservation and/or processing of food in a mobile or fixed closed 
Before the effective filing date of the claimed invention, it would have been obvious to have entered the results of the BCA assay into a software program when performing the method rendered obvious by Houghton, Zhang, Knezevic, Smith, Nakanishi, and Stier.  One of ordinary skill in the art would have been motivated to do this since data entry into a software program is recognized in the field of food safety, as demonstrated by Cuomo.  Therefore, instant claims 18 and 19 (at least color result) are rendered obvious.  
A holding of obviousness is clearly required.  

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Houghton, Zhang, Knezevic, and Smith as applied to claims 1-3, 5, 6, 8, 9, 13, and 14 above, and further in view of Luotola (US 2010/0317123. Previously cited).
As discussed above, Houghton in view of Zhang and Knezevic (and in light of Smith, cited as evidence) renders obvious claims 1-3, 5, 6, 8, 9, 13, and 14.
Regarding claim 26, Smith is cited by Houghton for specifics regarding the BCA assay (page 161, first table of Houghton).  Smith teaches that 100 vol of Reagent A (BCA solution; reading on ‘second part’) is mixed with 2 vol of Reagent B (comprising CuSO4∙5 H2O; reading on ‘first part’) (page 77, right column, first paragraph).  This means that the first part and the second part are applied in a volume ratio of 2:100, i.e. 1:50.  This falls outside the range of ‘3:1 to 1:1’ of instant claim 26.  Therefore, Houghton in view of Zhang and Knezevic (and in light of Smith, cited as evidence) do not render obvious claim 26.
Luotola relates to a method, device, and kit for analyzing a sample for determining the presence or amount of an analyte, particularly carbohydrate, more particularly sugar, in the sample using a fabric (abstract).  The sample is typically introduced to the fabric by wiping the fabric over a surface to be tested (page 2, paragraph [0040]).  
Luotola teaches that when the analyte is a carbohydrate, the detection is preferably carried out using a BCA (bicinchoninic acid) assay in which Cu2+ oxidizes sugar under alkaline boiling, tartratic acid is used as a complexer for Cu2+, and the Cu2+ is reduced to Cu+ which reacts with bicinchoninic acid and forms a coloured complex which formation is attributed to the existence of sugar (page 3, paragraph [0056]).  The reagents used may be brought to solidify into stable compounds on the fabric (page 3, paragraph [0057]).  This is taught in Example 1 of Luotola, in which the chemicals used in the BCA method were transferred onto plain and 4 x 5 H2O (page 4, paragraphs [0072]-[0082]; Table 3.5 on page 6 provides clarification that the copper compound is CuSO4 x 5 H2O).  For that protocol, the two solutions were mixed 1:1 daily (page 4, paragraph [0083]).
Additionally, in Example 3, Luotola teaches that in order to enhance the sensitivity of the test, the ratio of BCA reagents on the fabric was further optimized (page 8, paragraph [0137]).  In test tube methods, solutions A and B were mixed together in the proportion of 50:1 (page 8, paragraph [0137]).  Significantly higher ratios of 1:1 (A+B) and 2:1 (A+1/2B) were used when printing the reagents on the fabric (page 8, paragraph [0137]).
Before the effective filing date of the claimed invention, it would have been obvious it would have been obvious to have included Reagent A (comprising BCA; reading on ‘second part’) and Reagent B (comprising CuSO4 ∙ 5 H2O; reading on ‘first part’) in a volume ratio of 1:1 when performing the method render obvious by Houghton in view of Zhang and Knezevic (and in light of Smith, cited as evidence), since Luotola teaches that this ratio as suitable for reagents comprising BCA and CuSO4 ∙ 5 H2O, respectively, in a BCA assay.  Furthermore, it would have been obvious to modify to this ratio of the two reagents through routine optimization since Luotola teaches that the sensitivity of a BCA assay can be enhanced by optimizing the ratio of the BCA reagents for an experiment, wherein the ratio of 1:1 was tested.  The volume ratio of 1:1 falls in the range of instant claim 26.  Therefore, instant claim 26 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed August 2, 2021, regarding the rejection under 35 U.S.C. 112(a), have been fully considered but they are not persuasive.  See the rejection under 35 U.S.C. 112(a) above for the Examiner’s response to Applicant’s arguments.
Regarding the rejections under 35 U.S.C. 103, the Examiner has withdrawn the rejections but has set forth new grounds of rejection under 35 U.S.C. 103 in view of the teachings of the newly cited reference Knezevic (US 2003/0180961).  The prior art cited in the last Office Action have been cited in combination with Knezevic as a secondary reference.  
To the extent Applicant’s arguments speak to the new grounds of rejection under 35 U.S.C. 103, they are unpersuasive.  Applicant asserts that there is no motivation in the references to decrease the copper sulfate concentration at the same time as increasing (decreasing?) the reaction time at room temperature.  Applicant asserts that the prior art does not motivate a person skilled in the art to achieve the short reaction times (120 seconds in independent claim 1, 30 seconds in independent claim 20) at room temperature while decreasing the copper sulfate concentration to 0.5 wt.% or below.  However, only claims 4 and 20 recite a copper sulfate concentration, specifically about 0.01 to about 0.5 wt-% hydrated copper (II) sulfate.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., copper sulfate concentration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As to claims 4 and 20-22 requiring the copper sulfate concentration, the Examiner will address them below.  

Applicant then asserts that Houghton teaches that increasing the copper concentration of Smith from 4% to 10% and drying it on a polypropylene surface (thus further concentrating it) provided the most effective detection and gave a color change within 3 minutes, citing the caption under the color image 2.9 of Houghton.  Applicant argues that Houghton does not teach or suggest how fast a color change would be expected to occur when the reagents are sprayed directly on the protein surface (an embodiment of Houghton which the Examiner finds as comparable to the claimed invention), but Houghton indicates that spraying is less effective (i.e. longer) than three minutes, citing page 161 of Houghton.  The Examiner notes that Houghton states, “The most effective detection is obtained by drying a 10% solution of copper sulfate on a polypropylene substrate” (page 161, first table, ‘Directions and Comments’ section).  The disclosure of “The most effective detection” is not synonymous with the shortest time for the color change to be visible.  Therefore, the Examiner disagrees with Applicant’s assertion that Houghton teaches that spraying is longer than three minutes.  Effectiveness of the BCA protein test of Houghton could be the sensitivity of the test, and the ability of the test to provide an easily discernible color for low protein concentrations.  The fact that spraying is less effective that the preferred embodiment of Houghton (10% solution of copper sulfate dried on a polypropylene 
Applicant concludes that a person skilled in the art looking at Houghton and Smith would understand that increasing the concentration of copper is required in order to increase the reaction time as shown by the transition from a two-hour reaction time at a 4% concentration in Smith to a 3-minute reaction time at 10% (or greater) concentration in Houghton.  It appears that Applicant intended to assert that the skilled artisan would have understood that increasing the concentration of copper (4% in Smith to 10% in one embodiment of Houghton) is required in order to decrease the reaction time (2 hours in Smith to 3 minutes in one embodiment of Houghton).  The Examiner respectfully disagrees.  Smith discloses an incubation time of 2 hours at room temperature for performing absorbance measurements in a spectrophotometer, stating that the concentration of unknowns can be then determined from a plot of concentration versus absorbances obtained from the standard protein solutions (page 77, right column, second paragraph).  Additionally, Smith used four incubation times of 1 hour, 2 hours, 4 hours, and 21 hours at room temperature for absorbance measurements in order to perform protocol optimization involving assaying a range of protein concentrations (Figure 2 on page 80; page 80, last paragraph).  Therefore, Smith’s teaching of incubation periods at room temperature speaks to incubation periods suitable for using the BCA reagents for the purpose of performing absorbance measurements in a spectrophotometer for determining protein concentrations.  Smith does not disclose the reaction time required so that a color change is visible to the human eye for indication that protein is present.  Therefore, the skilled artisan would not have related the incubation time for protein concentration measurement using a spectrophotometer as taught by Smith to the reaction time needed for a color change to be visible when performing the method 
Moreover, the newly cited reference Knezevic indicates that a color change can be observed after one minute of incubation at room temperature using the reagents of the BCA assay of Smith (paragraphs [0083]-[0084 of Knezevic; see new ground of rejection).  Knezevic thus uses 4% copper sulfate, at a concentration lower than the embodiment of Color Image 2.9 of Houghton, with a shorter incubation time than taught in said embodiment of Houghton for observing a color change, thereby contradicting Applicant’s assertion of the skilled artisan’s understanding of the relationship between copper concentration and reaction time for observing color change based on Houghton and Smith.
Additionally, Applicant notes that Zhang is silent on the length of the incubation time but references Smith, which teaches a two-hour reaction time at room temperature at a 4% copper concentration, citing page 9, top paragraph of Zhang.  Applicant asserts that a person skilled in the art would have expected the composition of Zhang to have a similar reaction time to that taught in Smith.  Applicant then quotes page 9, right column, first paragraph of Zhang.  Therefore, Applicant asserts that a person skilled in the art reading Zhang would understand that Zhang also used a 4% copper sulfate solution and would expect to need a two-hour reaction time at room temperature.  The Examiner notes that Zhang obtains absorbance measurements for their study (Table 1 on page 10; page 10, right column, second paragraph), which is comparable to Smith.  For the same reasons as discussed above with Smith, Zhang does not speak to the time necessary before a color change is visible, and instead speaks to incubation times for performing absorbance measurements.  Moreover, Zhang is relied on in the rejection to render obvious adjusting the pH when performing the method of Houghton.

Applicant argues against the Examiner’s assertion that based on Cumberland, it would have been routine experimentation to have different reaction times, stating that it is not supported by the references.  Applicant argues that Houghton, Zhang, and Smith show that the color development time is dependent on multiple factors including temperature, reagent concentration, 
Regarding the rejection of instant claim 4, Applicant asserts that the only conclusion that can be drawn from the combination of Houghton, Zhang, Smith, and Cumberland is that the reagent concentration must be increased in order to shorten the reaction time.  However, as explained above, the Examiner finds that these references, namely Houghton and Smith, would not have led to the conclusion that the reagent (copper sulfate) concentration must be increased in order to shorten the time required before the color change is visible.  Applicant notes that Lu teaches a copper ion concentration of 0.5 to 5 wt.% but does not provide a time period for the reaction time other than teaching that the reaction time is short.  Applicant asserts that Lu has references to other patents that provide an indication of what a “short” reaction time might be.  The Examiner disagrees with this assertion that the references cited by Lu are provided to indicate the length of time for a “short” reaction time.  Instead, the examples of the references cited by Applicant, the Smith patent (US 4,839,295. Listed on IDS filed 6/19/17), Numa (US 5,726,062. Listed on IDS filed 5/24/17), and Satoh (WO 2006/081185 with International Application Number PCT/US2006/002302), are disclosed in Lu to describe the background technique (page 1, ‘Background technique’ section under ‘FIELD’ section on page 1 of the Machine Translation).  Applicant asserts that none of the Smith patent, Numa, and Satoh referenced by Lu disclose 120 seconds or 30 seconds at room temperature.  The Smith patent has 
	Applicant then indicates that another reference point for what Lu considered to be “short” is in the description in the background of 24 hours for the existing laboratory test method.  Applicant cites a sentence in the second paragraph of the ‘Background technique’ section of Lu (page 1, second paragraph of ‘Background technique’ section of the Machine Translation).  Applicant asserts that this signifies that the reaction time for Lu is less than 24 hours.  However, this does not mean that the time for observing a color change when using the copper concentrations of Lu when practicing the method of Houghton, cannot be ‘within 120 seconds’ 
	Regarding the rejection of claims 20-22, Applicant argues that Houghton, Zhang, Cumberland, Smith, and Lu teach increasing the concentration of copper sulfate about 10 wt.% in order to decrease the reaction time to less than 3 minutes.  However, as discussed above, the Examiner disagrees than any one or combination of these references (including Houghton and Smith) would have led the skilled artisan to expect that increasing the concentration of copper sulfate from 10% (one embodiment of Houghton) is necessary in order to decrease the reaction time from the 3 minutes taught in Color image 2.9 of Houghton.  As pointed out above, Knezevic discloses observing a color change after 60 seconds of incubation time using the BCA reagents of Smith, comprising 4% copper sulfate, which contradicts Applicant’s assertion.
	Additionally, Applicant points out that Luotola, cited as a secondary reference in the rejection of claims 20-22, teaches heating the mixture of BCA and 4 wt.% copper sulfate if the time limit for detection is narrow or only minute amounts of protein persist, citing Table 3.1 and paragraph [0087]-[0088] of Luotola.  The Examiner notes that Table 3.2 shows absorbance measurements for different protein amounts, and shows an incubation time of about 5 minutes at room temperature.  Applicant argues that there is no teaching or suggestion within Luotola to run the reaction at room temperature in view of the 30 second time limit of claim 20.  However, the purpose of the incubation time of Luotola is for absorbance measurement using a spectrophotometer (page 4, paragraph [0089]), and thus is not directed to the time required before a color change is visible to indicate that protein is present.  Therefore, the Examiner disagrees with Applicant’s assertion that Luotola further reinforces the teachings of Houghton, Zhang, Smith, and Cumberland that teach away from the low concentrations of copper sulfate 
	As such, the claims must remain rejected under 35 U.S.C. 103 over the previously cited references in combination with Knezevic.

	No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651